DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 and 9-14 in the reply filed on 02/01/2021 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	None of the instant claims invoke U.S.C. 112(f).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: UE FOR TRIGGERING SIDELINK RESOURCE RESELECTION.

Claim Objections
Claim 4 is objected to because of the following informalities:  “comprising: clearing current” should be “comprises: clearing a current,” “as selected” should be “as a selected.”  Appropriate correction is required.
Claims 5, 13 are objected to because of the following informalities: “the uplink subframes for which the UE is allowed to deny any uplink transmissions and a validity period over which the uplink autonomous denial subframes shall be counted” should be   Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  “the performing of the sidelink resource reselection comprising” should be “the perform the sidelink resource reselection comprises” “as selected” should be “as a selected.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication  No. 2018/0077719 A1 to Nory et al. (“Nory”) in view of U.S. Publication No. 2014/0092761 A1 to Behravan et al. (“Behravan”).
As to claims 1-3, see similar rejection to claims 9-11, respectively.
As to claim 9, Nory discloses a User Equipment (UE) for operating in a wireless communication system (figs. 8, 11, UE, system), the UE comprising: a Radio Frequency (RF) module (fig. 11, transceiver 1150); and a processor operably coupled with the RF module (fig. 11, controller 1120) and configured to: perform an autonomous denial procedure for uplink transmission when uplink transmission and sidelink transmission are overlapped in a subframe (para. 0076, a UE subframe where the UL and side-link transmission overlap, para. 0077, drop the D2D subframe), wherein the subframe is one of subframes allowed for denial of the uplink transmission during a validity period (para. 
Nory does not expressly disclose trigger sidelink resource reselection if a number of subframes for which the UE is required to deny any uplink transmission during the autonomous denial procedure is above a threshold value; and perform the sidelink resource reselection.
	Behravan discloses at para. 0037, 0187, if the maximum number (i.e. threshold) of subframe denials in the validity period is consumed, then the D2D UE can schedule the user equipment, i.e. UE1 in case of D2D UE [e.g. sidelink resource reselection as it is UE to UE], for the remaining part of the validity without worry about any subframe denial.
Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the subframe denials of Behravan into the invention of Nory.  The suggestion/motivation would have been to avoid interfering with important signaling in other radio technologies (Behravan, para. 0037). Including the subframe denial of Behravan into the invention of Nory was within the ordinary ability of one of ordinary skill in the art based on the teachings of Behravan.

As to claim 10, Nory and Behravan further disclose UE according to claim 9, wherein the autonomous denial procedure includes: counting a number of subframes in which the uplink transmission is denied during the validity period, wherein the uplink transmission is denied until the number of the subframes in which the uplink transmission is denied reaches a maximum number, if the sidelink transmission is 

As to claim 11, Nory and Behravan further discloses the UE according to claim 9, wherein the sidelink resource reselection is performed per UE (Nory, para. 0076, single-user perspective), or per resource reservation process (Behravan, para. 0189, HARQ process reservation), or per priority (Nory, para. 0076, priority given to cellular operation over sidelink), or per logical channel, or per SPS, or per service type.  In addition, the same suggestion/motivation of claim 9 applies.
Claims 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication  No. 2018/0077719 A1 to Nory et al. (“Nory”) in view of U.S. Publication No. 2014/0092761 A1 to Behravan et al. (“Behravan”) and in further view of U.S. Publication No. 2019/0190678 A1 to SORRENTINO et al. (“Sorrentino”).
As to claim 6, see similar rejection to claim 14.
As to claim 14, Nory and Behravan do not expressly disclose the UE according to claim 9, wherein the sidelink transmission is for Vehicle-to-Everything (V2X) services.
	Sorrentino discloses UEs that are configured for D2D, V2X, and/or other sidelink communication of packets (para. 0031).

.
Allowable Subject Matter
Claims 4-5, 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2018/0263026 A1 to Loehr et al. (“Loehr”) discloses when a further sidelink grant is acquired, e.g., at sub-frame N-8, the UE knows that it is configured to only select n=2 (two) number of sidelink grants, hence proceeds with (or cycles to) (re-)associating the newly acquired sidelink grant with the first of the m=2 (two) configured sidelink processes. In other words, the sidelink grant acquired at sub-frame N-13 and previously (also) associated with the first of the two configured sidelink processes is overwritten (para. 0307).  However, the prior art does not disclose 
U.S. Patent No. 10,057,936 B2 is to the same inventors as the instant application, however the claims are not directed to the same subject matter of the instant claims in order to warrant a Double Patenting rejection., as claims 1 and 7 refer to an autonomous denial subframe field, which is used to indicate a maximum number of an uplink subframe for which the UE is allowed to deny any uplink transmission.    However, the instant claims, which perform a similar procedure when the number is above the threshold.  Also, the Patent does not pertain to any sidelink resource reselection as in the instant claims.  Hence, no Double Patenting rejection would apply.
U.S. Publication No. 2018/0324823 A1 discloses at the end of the SA period, the sidelink resource grant is cleared and the terminal must request a new grant if it has more data to be transmitted (para. 0082).  However, the prior art does not disclose selecting transmission parameters and new resources to be considered as selected sidelink grant.
U.S. Patent No. 10,271,307 B2 is to the same inventors as the instant application, however claims 1 and 4  refer to deny the uplink transmission at a current subframe when the number of autonomously denied subframes is less than the threshold.  This is opposite of the instant claims, which perform a similar procedure when the number is above the threshold.  Also, the Patent does not pertain to any sidelink resource reselection as in the instant claims.  Hence, no Double Patenting rejection would apply.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.